UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 10/A (Amendment No. 1) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Rockies Region 2006 Limited Partnership (Exact Name of Registrant as Specified in Its Charter) West Virginia 20-5149573 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 120 Genesis Boulevard, Bridgeport, West Virginia 26330 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 304-842-6256 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Securities to be registered pursuant to Section 12(g) of the Act: Limited Partnership Interests (Title of Class) General Partnership Interests (Title of Class) - 1 - Form 10/A Rockies Regional 2006 Limited Partnership TABLE OF CONTENTS Page Item 1 Business 1 Item 1A Risk Factors 9 Item 2 Financial Information (a)Selected Financial Data 16 (b)Management’s Discussion and Analysis 17 (c)Quantitative and Qualitative Disclosures About Market Risk 25 Item 3 Properties 26 Item 4 Security Ownership of Certain Beneficial Owners and Management 27 Item 5 Directors and Executive Officers 29 Item 6 Executive Compensation 33 Item 7 Certain Relationships and Related Transactions, and Director Independence 33 Item 8 Legal Proceedings 36 Item 9 Market Price of and Dividends on the Registrant’s Common Equity And Related Stockholder Matters 36 Item 10 Recent Sales of Unregistered Securities 41 Item 11 Description of Registrant’s Securities to be Registered 41 Item 12 Indemnification of Directors and Officers 45 Item 13 Financial Statements and Supplementary Data 46 Item 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 15 Financial Statements and Exhibits 46 Signatures 47 Financial Statements F-1 - 2 - Table of Contents INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.
